Exhibit 10.15

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into by and between
United Surgical Partners International, Inc., a Delaware corporation (the
“Company”), with its principal place of business at 15305 Dallas Parkway, Suite
1600, Addison, TX 75001-6491, and Sandra Karrmann of 2408 Hollow Hill Lane,
Lewisville, Texas 75056 (the “Executive”), effective as of January 7, 2013 (the
“Effective Date”).

In consideration of the mutual promises, terms, provisions and conditions set
forth in this Agreement, the parties hereby agree as follows:

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers and the Executive hereby accepts employment.

2. Term. The Company hereby agrees to employ Executive as Senior Vice President,
Human Resources, and Executive hereby agrees to accept such employment, on the
terms and conditions set forth herein, for the period commencing on the
Effective Date and terminating as of and on the first anniversary of the
Effective Date (unless sooner terminated as hereinafter set forth) (the “Term”);
provided, however, that commencing on such first anniversary date, and each
anniversary of the date hereof thereafter, the Term of this Agreement shall
automatically be extended for one additional year unless at least thirty
(30) calendar days prior to each such anniversary date, the Company or Executive
shall have given notice that it or she, as applicable, does not wish to extend
this Agreement. Following the date on which the Executive’s employment so
terminates (the “Termination Date”), unless specifically otherwise agreed
between Executive and the Company, the Executive shall cease to hold any
position (whether as an officer, director, manager, employee, trustee, fiduciary
or otherwise) with the Company or any of its Subsidiaries (as defined in
Section 13) or Affiliates (as defined in Section 13).

3. Capacity and Performance.

(a) During the term of Executive’s employment hereunder, the Executive shall
serve the Company as its Senior Vice President, Human Resources, reporting to
the Company’s Chief Executive Officer. In addition, and without further
compensation, the Executive shall serve as a director and/or officer of one or
more of the Company’s Subsidiaries if so elected or appointed from time to time.

(b) During the term of Executive’s employment hereunder, the Executive shall be
employed by the Company on a full-time basis and shall perform such duties and
responsibilities on behalf of the Company and its Subsidiaries as may be
designated from time to time by the Chief Executive Officer.

(c) During the term of Executive’s employment hereunder, the Executive shall
devote her full business time to the advancement of the business and interests
of the Company and its Subsidiaries and to the discharge of her duties and
responsibilities hereunder. The Executive shall not engage in any other business
activity or serve in any industry, trade, professional, governmental or academic
position during the term of this Agreement, except as may be expressly approved
in advance by the Chief Executive Officer in writing. Notwithstanding the
preceding, the Executive may, without being in violation of the Executive’s
obligations hereunder, (i) serve on corporate, civic or charitable boards, or
committees which are not engaged in business competition with the Company and
(ii) invest the Executive’s personal assets in such form or manner as will not
require any material services by the Executive in the operation of the entities
in which such investments are made; provided that the Executive shall use the
Executive’s best efforts to pursue such activities in such a manner so that such
activities shall not prevent the Executive from fulfilling the Executive’s
obligations to the Company hereunder.

4. Compensation and Benefits. During the Term, as compensation for all services
performed by the Executive:

(a) Base Salary. The Company shall pay the Executive a base salary at the rate
of Three Hundred Twenty-Five Thousand Dollars ($325,000) per year, payable in
accordance with the payroll practices of the

 

Confidential Karrmann



--------------------------------------------------------------------------------

Company for its executives and subject to increase from time to time by the
Chief Executive Officer, in his sole discretion. Such base salary, as from time
to time increased, is hereafter referred to as the “Base Salary.”

(b) Bonus. During the Term, the Company may pay to the Executive such bonus
payments, if any, as may be determined by the Board (as defined in Section 13)
in its sole discretion, based upon the Executive’s performance and other
criteria as may be established by the Board from time to time. The “target” for
Executive’s annual bonus will be fifty percent (50%) of Base Salary.
Notwithstanding the foregoing, Executive is guaranteed a minimum bonus in March
2014 of at least One Hundred Thousand Dollars ($100,000).

(c) Vacation. The Executive shall be entitled to vacation days as determined in
accordance with the Company’s vacation policy as in effect from time to time;
provided, however, that for purposes of accrual under the Company’s vacation
policy, Executive will be treated as if she has been employed for ten years. For
purposes of this Section 4(c), weekends shall not count as vacation days and
Executive shall also be entitled to all paid holidays given by the Company to
its senior executive officers. Vacation shall otherwise be governed by the
policies of the Company, as in effect from time to time.

(d) Other Benefits. Subject to any contribution therefor generally required of
executives of the Company, the Executive shall be entitled to participate in any
and all employee benefit plans from time to time in effect for executives of the
Company generally, except to the extent such plans are in a category of benefit
specifically otherwise provided to the Executive under this Agreement (e.g.,
severance pay). Such participation shall be subject to the terms of the
applicable plan documents and generally applicable Company policies. The Board
may alter, modify, add to or delete employee benefit plans at any time as it, in
its sole judgment, determines to be appropriate.

(e) Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable and necessary business expenses incurred or paid by the Executive in
the performance of her duties and responsibilities hereunder, subject to any
maximum annual limit or other restrictions on such expenses set by the Board and
to such reasonable substantiation and documentation as may be specified by the
Company from time to time.

5. Termination of Employment. The Executive’s employment hereunder shall
terminate under the following circumstances:

(a) Death. In the event of the Executive’s death during the Term, the
Executive’s employment shall immediately and automatically terminate.

(b) Disability. The Company may terminate the Executive’s employment hereunder,
upon notice to the Executive, in the event that the Executive becomes disabled
during the Term through any illness, injury, accident or condition of either a
physical or psychological nature and, as a result, is unable to satisfactorily
perform her duties and responsibilities hereunder on a full-time basis, with or
without reasonable accommodation, for ninety (90) days during any period of
three hundred and sixty-five (365) consecutive calendar days. If any question
shall arise as to whether during any period the Executive is disabled through
any illness, injury, accident or condition of either a physical or psychological
nature so as to be unable to perform substantially all of his duties and
responsibilities hereunder, the Executive, at the request of the Company, shall
submit to a medical examination by a physician selected by the Company to
determine whether the Executive is so disabled and such determination shall for
the purposes of this Agreement be conclusive of the issue. If such question
shall arise and the Executive shall fail to submit to such medical examination,
the Company’s determination of the issue shall be binding on the Executive.

(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth the nature of such Cause. The following shall constitute “Cause” for
termination (in each case as determined by not less than seventy-five percent
(75%) of the members of the Board): (i) the Executive’s indictment for a felony
or other crime involving

 

-2-



--------------------------------------------------------------------------------

moral turpitude; (ii) the Executive’s fraud, theft or embezzlement committed
with respect to the Company or its Subsidiaries; (iii) material breach by the
Executive of any of the provisions of Sections 7, 8 and/or 9 hereof; or (iv) the
Executive’s willful and continued failure to perform his material duties to the
Company and its Subsidiaries.

(d) By the Company Other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive.

(e) By the Executive for Good Reason. At his option, Executive may terminate her
employment hereunder for Good Reason (defined below). For purposes of this
Agreement, the termination of Executive’s employment hereunder by Executive
because of the occurrence of any one or more of the following events shall be
deemed to have occurred for “Good Reason”:

 

  (A) a material change in the nature or scope of Executive’s authorities,
status, powers, functions, duties, responsibilities, or reporting relationships
that is determined by Executive in good faith to be adverse to those existing
before such change;

 

  (B) a material reduction in Executive’s Base Salary that is not consented to
or approved by Executive;

 

  (C) a failure by the Company or any Subsidiary or Affiliate to comply with any
other material term or provision hereof or of any other written agreement
between Executive and the Company or any Subsidiary or Affiliate; or

 

  (D) a refusal by the Executive upon a request by the Company to report for the
performance of his services hereunder on a regular or permanent basis at any
location or office more than fifty (50) miles from the Company’s current address
as described above in the preamble to this Agreement.

(f) By the Executive Other than for Good Reason. The Executive may terminate her
employment hereunder other than for Good Reason pursuant to Section 5(e) above
at any time upon the provision of ninety (90) days written notice to the
Company. In the event of termination of the Executive pursuant to this
Section 5(f), the Board may elect to waive the period of notice or any portion
thereof.

6. Compensation Upon Termination.

(a) Death. In the event of a termination of the Executive’s employment hereunder
by reason of death as contemplated by Section 5(a), the Company shall pay in a
lump sum within thirty (30) days of such termination to the Executive’s
designated beneficiary or, if no beneficiary has been designated by the
Executive, to her estate, the Base Salary earned but not paid through the
Termination Date.

(b) Disability. In the event of any termination of Executive’s employment
hereunder by reason of disability as contemplated by Section 5(b), the Company
shall pay to him her Base Salary earned but not paid through the Termination
Date.

(c) By the Company for Cause. In the event of any termination of Executive’s
employment hereunder by the Company for Cause as contemplated by Section 5(c),
the Company shall have no further obligations to the Executive under this
Agreement other than payment of Base Salary through the Termination Date.

(d) By the Company Other than for Cause or Upon Failure to Renew; By the
Executive for Good Reason. In the event of any termination of Executive’s
employment hereunder by the Company other than for Cause pursuant to
Section 5(d) or pursuant to Section 2 following notice that the Company does not
wish to extend this Agreement for an additional one (l) year period, or by the
Executive for Good Reason pursuant to Section 5(e), the Company shall
(i) continue to pay the Executive the Base Salary at the rate in effect on the
Termination Date for twelve (12) months, (ii) continue the Executive’s health
insurance benefits for twelve (12) months following the Termination Date (at a
cost no less favorable than that paid by the Executive immediately prior to the
Termination Date) or the economic equivalent thereof if such

 

-3-



--------------------------------------------------------------------------------

continuation is not permissible under the terms of the Company’s health
insurance plan, and (iii) pay to the Executive a good faith estimate of the
bonus the Executive would have received had the Executive remained employed by
the Company through the end of the fiscal year in which the Termination Date
occurred, as determined by the Company in its sole and absolute discretion. Any
such estimated bonus compensation shall be payable at such time or times as
bonuses are payable to the other executives of the Company. Any obligation of
the Company to the Executive pursuant to this Section 6(d) is conditioned upon
(i) the Executive signing a release of claims in the form appended hereto as
Attachment A (the “Employee Release”) within twenty-one (21) days (or such
greater period as the Company may specify) following the Termination Date and
upon the Executive’s not revoking the Employee Release in a timely manner
thereafter and (ii) the Executive’s continued full performance of his
obligations hereunder, including those under Sections 7, 8 and/or 9 hereof. Base
Salary to which the Executive is entitled under this Section 6(d) shall be
payable in accordance with the normal payroll practices of the Company and will
begin at the Company’s next regular payroll period which is at least five
business days following the effective date of the Employee Release, but shall be
retroactive to the next business day following the Termination Date.

(e) By the Executive Other than for Good Reason. If the Executive shall
terminate her employment pursuant to Section 5(f), the Company shall continue to
pay Executive her Base Salary through the Termination Date (it being understood
that if, in accordance with Section 5(f), the Board elects to waive the period
of notice, or any portion thereof, the payment of Base Salary under this
Section 6(e) shall continue through the notice period or any portion thereof so
waived).

7. Restricted Activities. The Executive agrees that some restrictions on her
activities during and after her employment are necessary to protect the
goodwill, Confidential Information (as defined in Section 13) and other
legitimate interests of the Company and its Subsidiaries:

(a) While the Executive is employed by the Company and for one (l) year from the
later of the Termination Date or the last date on which the Executive receives a
severance payment from the Company (in the aggregate, the “Non-Competition
Period”), the Executive shall not, directly or indirectly, whether as owner,
partner, investor, consultant, agent, employee, co-venturer or otherwise (other
than through ownership of publicly-traded capital stock of a corporation which
represents less than one percent (l%) of the outstanding capital stock of such
corporation), (i) compete with the Company or any Subsidiary in any business
activities, in the United States or in any other country, which the Company or
any Subsidiary shall conduct or intend to conduct as of the Termination Date, or
(ii) undertake any planning for any business competitive with the Company or any
of its Subsidiaries. Specifically, but without limiting the foregoing, the
Executive agrees not to engage in any manner in any activity that is directly or
indirectly competitive or potentially competitive with the business of the
Company or any of its Subsidiaries as conducted or under consideration at any
time during the Executive’s employment with the Company (including prior to the
date hereof).

(b) The Executive agrees that, during her employment with the Company, she will
not undertake any outside activity, whether or not competitive with the business
of the Company or its Subsidiaries, that could reasonably give rise to a
conflict of interest or otherwise interfere with her duties and obligations to
the Company or any of its Subsidiaries.

(c) The Executive further agrees that while she is employed by the Company and
during the Non-Competition Period, the Executive will not, directly or
indirectly, (i) hire or attempt to hire any employee of the Company or any of
its Subsidiaries or anyone who was such an employee within the six (6) months
preceding such hire or attempt to hire, (ii) hire or attempt to hire any
independent contractor providing services to the Company or any of its
Subsidiaries or anyone who was such an independent contractor within six
(6) months preceding such hire or attempt to hire, (iii) assist in hiring or any
attempt to hire of anyone identified in clauses (i) or (ii) of this sentence by
any other Person (as defined in Section 13), (iv) encourage any employee or
independent contractor of the Company or any of its Subsidiaries to terminate
his relationship with the Company or any of its Subsidiaries, or (v) solicit or
encourage any customer or vendor of the Company or any of its Subsidiaries
(including physicians holding clinical

 

-4-



--------------------------------------------------------------------------------

privileges at any surgical facility in which the Company has a direct or
indirect ownership interest or with which a Subsidiary has a management
agreement) to terminate or diminish its relationship with any of them, or, in
the case of a customer, to conduct with any Person any business or activity
which such customer conducts or could conduct with the Company or any of its
Subsidiaries.

8. Confidential Information.

(a) The Executive acknowledges that the Company and its Subsidiaries continually
develop Confidential Information, that the Executive may in the future develop
Confidential Information for the Company or its Subsidiaries and that the
Executive may in the future learn of Confidential Information during the course
of employment with the Company. The Executive will comply with the policies and
procedures of the Company and its Subsidiaries for protecting Confidential
Information and shall never use or disclose to any Person (except as required by
applicable law or for the proper performance of his duties and responsibilities
to the Company and its Subsidiaries), any Confidential Information obtained by
the Executive incident to her employment or other association with the Company
or any of its Subsidiaries. The Executive understands that this restriction
shall continue to apply after her employment terminates, regardless of the
reason for such termination.

(b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or its
Subsidiaries and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company and its Subsidiaries. The Executive shall safeguard all
Documents and shall surrender to the Company at the time his employment
terminates, or at such earlier time or times as the Board or its designee may
specify, all Documents then in the Executive’s possession or control.

9. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property (as defined in Section 13) to the
Company. The Executive hereby assigns and agrees to assign to the Company (or as
otherwise directed by the Company) the Executive’s full right, title and
interest in and to all Intellectual Property. The Executive agrees to execute
any and all applications for domestic and foreign patents, copyrights or other
proprietary rights and to do such other acts (including without limitation the
execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Intellectual Property to the Company and
to permit the Company to enforce any patents, copyrights or other proprietary
rights to the Intellectual Property. The Executive will not charge the Company
for time spent in complying with these obligations. All copyrightable works that
the Executive creates shall be considered “work made for hire.”

10. Notification Requirement. Until the conclusion of the Non-Competition
Period, the Executive shall give notice to the Company of each new business
activity that she plans to undertake at least thirty (30) days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of the Executive’s
business relationship(s) and position(s) with such Person. The Executive shall
provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
the Executive’s continued compliance with his obligations under Sections 7, 8
and/or 9 hereof.

11. Enforcement of Covenants. The Executive acknowledges that she has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon her pursuant to Sections 7, 8 and/or 9 hereof. The
Executive agrees that said restraints are necessary for the reasonable and
proper protection of the Company and its Subsidiaries and that each and every
one of the restraints is reasonable in respect to subject matter, length of time
and geographic area. The Executive further acknowledges that, were she to breach
any of the covenants contained in Sections 7, 8 and/or 9 hereof, the damage to
the Company would be irreparable. The Executive therefore agrees that the
Company, in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by the

 

-5-



--------------------------------------------------------------------------------

Executive of any of said covenants, without having to post bond. The parties
further agree that, in the event that any provision of Sections 7, 8 and/or 9
hereof shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.

12. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.

13. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 13 and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:

(a) “Affiliate” means, with respect to the Company or any other specified
Person, any other Person directly or indirectly controlling, controlled by or
under common control with the Company or such other specified Person, where
control may be by management authority, equity interest or other means.

(b) “Board” means the board of directors of the Company.

(c) “Confidential Information” means any and all information of the Company and
its Subsidiaries that is not generally known by others with whom they compete or
do business, or with whom they plan to compete or do business and any and all
information which, if disclosed by the Company or its Subsidiaries, would assist
in competition against them. Confidential Information includes without
limitation such information relating to (i) the development, research, testing,
manufacturing, marketing and financial activities of the Company and its
Subsidiaries, (ii) the Products, (iii) the costs, sources of supply, financial
performance and strategic plans of the Company and its Subsidiaries, (iv) the
identity and special needs of the customers of the Company and its Subsidiaries
and (v) the people and organizations with whom the Company and its Subsidiaries
have business relationships and those relationships. Confidential Information
also includes any information that the Company or any of its Subsidiaries have
received, or may receive hereafter, from others which was received by the
Company or any of its Subsidiaries with any understanding, express or implied,
that the information would not be disclosed.

(d) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others and whether or not during normal business hours or on or off the
premises of the Company or any of its Subsidiaries) during the Executive’s
employment with the Company or any of its Subsidiaries (including prior to the
Effective Date) that relate to either the Products or any prospective activity
of the Company or any of its Subsidiaries or that make use of Confidential
Information or any of the equipment or facilities of the Company or any of its
Subsidiaries.

(e) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization.

(f) “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Subsidiaries, together with all services provided or
planned by the Company or any of its Subsidiaries, during the Executive’s
employment with the Company or any of its Subsidiaries (including prior to the
Effective Date).

(g) “Subsidiary” shall mean any Person of which the Company (or other specified
Person) shall, directly or indirectly, own beneficially or control the voting of
at least a majority of the outstanding capital stock (or other shares of
beneficial interest) entitled to vote generally or at least a majority of the

 

-6-



--------------------------------------------------------------------------------

partnership, membership, joint venture or similar interests, or in which the
Company (or other specified Person) or a Subsidiary thereof shall be a general
partner or joint venturer without limited liability.

14. Survival. The provisions of this Agreement shall survive following the
Termination Date if so provided herein or desirable to accomplish the purposes
of other surviving provisions, including without limitation the provisions of
Sections 6, 7, 8 and 9 hereof.

15. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

16. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Company shall hereafter effect a
reorganization, consolidation or merger or in the event the Company transfers
all or substantially all of its properties or assets. This Agreement shall inure
to the benefit of and be binding upon the Company and the Executive, their
respective successors, executors, administrators, heirs and permitted assigns.

17. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

18. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

19. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, when delivered by courier at the Executive’s last known
address on the books of the Company, or three business days following deposit in
the United States mail, postage prepaid, registered or certified, and addressed
to the Executive at his last known address on the books of the Company or, in
the case of the Company, at its principal place of business, attention of the
Chairman of the Board, or to such other address as either party may specify by
notice to the other actually received.

20. Entire Agreement. This Agreement and the other plans and documents
specifically referred to herein constitute the entire agreement between the
parties regarding the subject matter of this Agreement and such other plans and
documents and supersede all prior communications, agreements and understandings,
written or oral, with respect to such subject matter.

21. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

22. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

23. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

24. Governing Law. This contract and shall be construed and enforced under and
be governed in all respects by the laws of Texas, without regard to the conflict
of laws principles thereof.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

THE EXECUTIVE: UNITED SURGICAL PARTNERS INTERNATIONAL, INC.

LOGO [g839095g15o79.jpg]

By:

LOGO [g839095g79v24.jpg]

Sandra Karrmann Name: William H. Wilcox Title: CEO

 

-8-



--------------------------------------------------------------------------------

Attachment A

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the special payments and benefits to be provided in
connection with the termination of my employment in accordance with the terms of
the Employment Agreement between me and UNITED SURGICAL PARTNERS INTERNATIONAL,
INC., a Delaware corporation (the “Company”) dated as of January 7, 2013 (the
“Employment Agreement”), I, on my own behalf and on behalf of my personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees and all others connected with me, hereby
release and forever discharge, the Company, its Subsidiaries and Affiliates and
all of their respective past and present officers, directors, stockholders,
members, partners, managers, controlling persons, employees, agents,
representatives, successors and assigns and all others connected with any of
them (all collectively, the “Released”), both individually and in their official
capacities, from any and all rights, liabilities, claims, demands and causes of
action of any type (all collectively “Claims”) which I have had in the past, now
have, or might now have, through the date of my signing of this Release of
Claims, in any way resulting from, arising out of or connected with my
employment or its termination or pursuant to any federal, state, foreign or
local employment law, regulation or other requirement (including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, and the fair employment
practices laws of the state or states in which I have been employed pursuant to
the Employment Agreement, each as amended from time to time); provided, however,
that the foregoing release shall not apply to any right or benefit that
Section 6 of the Employment Agreement explicitly provides shall survive the
termination of my employment. Capitalized terms used in this Release of Claims
that are defined in the Employment Agreement are used herein with the meanings
so defined.

In signing this Release of Claims, I acknowledge that I have had at least
twenty-one (21) days from the date of notice of termination of my employment to
consider the terms of this Release of Claims and that such time has been
sufficient, that I am encouraged by the Company to seek the advice of an
attorney prior to signing this Release of Claims and that I am signing this
Release of Claims voluntarily and with a full understanding of its terms.

I understand that I may revoke this Release of Claims at any time within seven
(7) days of the date of my signing by written notice to the Company and that
this Release of Claims will take effect only upon the expiration of such
seven-day revocation period and only if I have not timely revoked it.

Intending to be legally bound, I have signed this Release of Claims as of the
date written below.

 

Signature:

 

Sandra Karrmann Date:

 